


Exhibit 10.71(a)


AMENDMENT NO. 1 TO COMMERCIAL AGREEMENT
This Amendment No. 1 to the Commercial Agreement dated as of June 24, 2011 (the
“Commercial Agreement”) by and among Frontier Airlines, Inc. (the “Company”),
Republic Airways Holdings Inc. (“Republic”) and FAPAInvest, LLC (“FAPAInvest”)
is entered into as of September 28, 2011.
WHEREAS, the Company, Republic and FAPAInvest have entered into the Commercial
Agreement; and
WHEREAS, the Company, Republic and FAPAInvest desire to amend the Commercial
Agreement;
NOW, THEREFORE, in consideration of the mutual premises contained herein and
intending to be legally bound, the parties hereto hereby agree as follows:
1.    Paragraph C.2 of the Commercial Agreement is hereby amended and restated
in its entirety to read as follows:
“Republic shall use its good faith efforts to raise new liquidity through debt
offerings, asset sales and or other financings with net proceeds in excess of
$70.0 million subject to, in the sole judgment of Republic, suitable market
conditions exist to facilitate such an offering.”
Except as expressly amended hereby, the Commercial Agreement remains in full
force and effect.
IN WITNESS WHEREOF, the Company, Republic and FAPAInvest have caused this
Amendment No. 1 to the Commercial Agreement to be executed.
Date: September 28, 2011
FRONTIER AIRLINES, INC.


By: _____/s/ Jacalyn W. Peter ____________
Name: Jacalyn W. Peter
Title: Senior Manager Labor Relations




REPUBLIC AIRWAYS HOLDINGS INC.


By: _____/s/ Bryan K. Bedford _____________
Name: Bryan K. Bedford
Title: President and Chief Executive Officer




FAPAINVEST, LLC


By: _____/s/ Jeffrey Thomas _______________
Name: Jeffrey Thomas
Title: Manager




